          Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 1 of 7



Approved: ____________ ___________________
          Rushmi Bhaskaran / Peter J. Davis
          Assistant United States Attorneys

Before:      HONORABLE DEBRA FREEMAN
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                   :            20 MAG 12114
UNITED STATES OF AMERICA           :            COMPLAINT
                                   :
          - v. –                   :            Violation of 21 U.S.C.
                                   :            § 846
JORGE ESPINO HERNANDEZ, and        :
PABLO VALTIERRA MATA,              :            COUNTY OF OFFENSE:
                                   :            MANHATTAN, BRONX
               Defendants.         :
                                   :
-----------------------------------x

STATE OF NEW YORK                    ) ss:
SOUTHERN DISTRICT OF NEW YORK        )

           CHRISTIAN GARCIA, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement Administration
(“DEA”), and charges as follows:

                                 COUNT ONE
                          (Narcotics Conspiracy)

     1.   From at least in or about October 2020, up to and
including in or about November 2020, in the Southern District of
New York and elsewhere, JORGE ESPINO HERNANDEZ and PABLO VALTIERRA
MATA, the defendants, and others known and unknown, intentionally
and knowingly did combine, conspire, confederate, and agree
together and with each other to violate the narcotics laws of the
United States.

     2.   It was a part and an object of the conspiracy that JORGE
ESPINO HERNANDEZ and PABLO VALTIERRA MATA, the defendants, and
others known and unknown, would and did distribute and possess
with intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841(a)(1).

     3.   The controlled substance that JORGE ESPINO HERNANDEZ and
PABLO VALTIERRA MATA, the defendants, conspired to distribute and
possess with intent to distribute was 500 grams and more of

                                      1
       Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 2 of 7



mixtures and substances containing a detectable amount of
methamphetamine, its salts, isomers, and salts of its isomers, in
violation of Title 21, United States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge are,
in part, as follows:

     4.   I am a Special Agent with DEA and I have been personally
involved in the investigation of this matter. This affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals.         Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     5.   Based on my participation in this investigation, my
review of law enforcement records and reports, and my conversations
with other law enforcement officers, I am aware of the following,
in substance and in part:

          a.   Beginning at least on or about October 30, 2020, a
DEA confidential source (“CS-1”), 1 communicated by phone with an
individual believed to be located in Mexico (“CC-1”) regarding CS-
1’s purchase of approximately five kilograms of methamphetamine
from   CC-1  and   CC-1’s  associates.      CS-1  recorded   these
communications. 2

          b.   On or about November 1, 2020, during a call, CC-1
informed CS-1, in substance and in part, that CC-1 would direct
another individual, later identified as described below as JORGE

1 On or about December 10, 2019, CS-1 was charged with federal
narcotics offenses. Since approximately December 10, 2019, CS-1
has been providing information to law enforcement in hopes of
receiving leniency in connection with that case.       Information
provided by CS-1 has proven reliable and has been corroborated by,
among other things, electronic messages and events independently
observed by law enforcement.
2 The communications between CS-1 and CC-1 have been in Spanish,
and because I am a fluent Spanish speaker, I have been able to
review them.
                                   2
       Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 3 of 7



ESPINO   HERNANDEZ,   the   defendant,   to  provide   CS-1   with
approximately five kilograms of methamphetamine on consignment.
CS-1 informed CC-1, in substance and in part, that CS-1 would meet
HERNANDEZ at a hotel (“Hotel-1”) in Fort Lee, New Jersey on
November 2, 2020 to receive the drugs.

          c.   On at least one of the calls between CS-1 and CC-
1, CS-1 was located in Manhattan, New York.     In communications
between CS-1 and CC-1, CS-1 explained to CC-1, in substance and in
part, that CS-1 would be driving from Manhattan to the meeting
with HERNANDEZ. CS-1 also informed CC-1, in substance and in part,
that CS-1 would “cross the bridge” to sell the methamphetamine to
obtain the money to pay HERNANDEZ for the transaction. Based on
my participation in this investigation, and on my training and
experience, I have learned that the bridge near Hotel-1 is the
George Washington Bridge connecting New Jersey to Manhattan, and
I understand CS-1 to have been conveying to CC-1 that the drugs
distributed by CC-1 and his associates would be sold in and around
New York City.

           d.   On or about November 2, 2020, at approximately
12:00 p.m., CS-1 drove to the vicinity of Hotel-1 in Fort Lee, New
Jersey to conduct the methamphetamine transaction.              Law
enforcement surveilled Hotel-1 and observed three vehicles with
out-of-state license plates arrive at a second hotel down the
street from Hotel-1 (“Hotel-2”) and park in Hotel-2’s parking lot.
Law enforcement observed HERNANDEZ, an individual later identified
as described below as PABLO VALTIERRA MATA, the defendant, and
individuals later identified as Jenny Fernandez Nataren and Jose
Herrera, 3 exit the vehicles, unpack luggage from the vehicles, and
enter Hotel-2 as a group.

          e.   Shortly thereafter, at approximately 12:30 p.m.,
law enforcement observed HERNANDEZ exit Hotel-2 wearing a white
jacket and carrying a black backpack (“Bag-1”). Law enforcement
also observed MATA, who was wearing distinctive gold-colored
sneakers, and Nataren exit Hotel-2 and walk toward a nearby gas


3
 As set forth below, Nataren and Herrera have been arrested and
charged by complaint in connection with the narcotics trafficking
activity described herein involving Nataren, Herrera, and JORGE
ESPINO HERNANDEZ and PABLO VALTIERRA MATA, the defendants, among
others. See United States v. Nataren and Herrera, 20 Mag. 11874
(S.D.N.Y. Nov. 4, 2020) (the “Nataren and Herrera Complaint”).
HERNANDEZ and MATA are referred to as “CC-2” and “CC-3”,
respectively, in the Nataren and Herrera Complaint.


                                   3
       Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 4 of 7



station (“Gas Station-1”). Around this time, CC-1 informed CS-1
by phone, in substance and in part, that HERNANDEZ was waiting for
CS-1 at Hotel-2, and that CS-1 should drive to Hotel-2 to meet
HERNANDEZ.    Shortly thereafter, law enforcement observed CS-1
drive to Hotel-2 and stop his vehicle in front of HERNANDEZ. Law
enforcement then observed HERNANDEZ place Bag-1 inside of CS-1’s
vehicle.    After retrieving Bag-1 from CS-1, law enforcement
subsequently searched Bag-1, which held two plastic containers
filled with a white substance and weighing approximately three
kilograms, as pictured below.    Law enforcement field-tested the
substances in Bag-1 and the substances tested positive for
methamphetamine.




          f.   While HERNANDEZ was placing Bag-1 in CS-1’s
vehicle, law enforcement observed MATA and Nataren standing
outside of Gas Station-1 and watching the transaction.        MATA
appeared to remain on his cellphone for the entirety of the
transaction and, once the transaction was completed, MATA ended
his phone call. MATA and Nataren then approached and spoke with
HERNANDEZ. Based on my participation in this investigation, and
on my training and experience, I believe that MATA and Nataren
were conducting counter-surveillance for the narcotics transaction
in coordination with HERNANDEZ.

          g.   After the transaction, law enforcement observed
Nataren and an individual later identified as Nataren’s husband
(“Individual-1”) travel to Hotel-1, i.e., the original agreed-upon
location for the methamphetamine transaction.      Law enforcement
detained Nataren and Individual-1 when they arrived at Hotel-1.
Law enforcement advised Nataren of her Miranda rights, which she
waived. Nataren agreed to speak with law enforcement. Nataren
informed law enforcement, in substance and in part, that Nataren
had left another package of methamphetamine in the women’s bathroom



                                   4
       Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 5 of 7



of Hotel-1 for another buyer. 4 Law enforcement then searched the
women’s bathroom at Hotel-1 and recovered two plastic containers,
which appeared similar to the containers in Bag-1.          Those
containers held approximately three kilograms of a substance that
field-tested positive for methamphetamine.

          h.   Nataren further informed law enforcement, in
substance and in part, that HERNANDEZ and MATA were methamphetamine
traffickers. Nataren also provided law enforcement with consent
to search her cellphone and identified a phone number for MATA
(the “Mata Phone Number”).       Individual-1 also provided law
enforcement with consent to search his cellphone and identified a
phone number for HERNANDEZ (the “Hernandez Phone Number,” and
together with the Mata Phone Number, the “Hernandez and Mata Phone
Numbers”). The Hernandez Phone Number was saved in Individual-1’s
contacts under the name “Jorg,” i.e., a shortened version of the
first name of HERNANDEZ.

          i.   At around this time, Herrera was arrested while
attempting to drive away from law enforcement in one of the
vehicles that had arrived earlier in the day shortly before the
drug deal (“Vehicle-1”). Law enforcement searched Vehicle-1 and
found, among other things, a Mexican identification card for “Jorge
Espino Hernandez,” which contains a photograph that appears, based
on the observations of the surveilling agents, to depict the
individual who provided Bag-1 to CS-1, i.e., JORGE ESPINO
HERNANDEZ, the defendant.

          j.   In or about the evening of November 2, 2020 (i.e.,
approximately a few hours after the methamphetamine transaction
described above), CS-1 sent CC-1 a photograph depicting bundles of
U.S. currency, and informed CC-1, in substance and in part, that
CS-1 had the money to pay CC-1 for the methamphetamine that had
been provided to CS-1 on consignment. CC-1 told CS-1, in substance
and in part, that CS-1 should provide the money to the individual
who had provided CS-1 with the methamphetamine—i.e., HERNANDEZ—in
the Bronx, New York later that evening.

          k.   On    or about that same day, November 2, 2020, the
Honorable Stewart   D. Aaron, United States Magistrate Judge for the
Southern District    of New York, issued a warrant (the “November 2
Warrant”) for law   enforcement to obtain prospective and historical

4Nataren later informed law enforcement, in substance and in part,
that before the events described above she had observed vehicles
that she suspected to be law enforcement or a robbery crew and had
placed the methamphetamine in the bathroom at Hotel-1 in an effort
to hide the drugs.
                                   5
       Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 6 of 7



location information for the Hernandez and Mata Phone Numbers.
Based on my discussions with other law enforcement officers, and
my review of the historical location information for the Hernandez
and Mata Phone Numbers, I have learned that those cellphones were
located in or around the Bronx on the evening of November 2, 2020,
which I believe, based on my training, experience, and
participation in this investigation, further indicates that those
cellphones are used by HERNANDEZ and MATA.

          l.   On or about November 10, 2020, Judge C. Winston
Gilchrist, Superior Court of North Carolina, authorized law
enforcement agents to use a cell-site simulator (the “CSS Warrant”)
to determine the location of the Hernandez Phone.

          m.   On or about the morning of November 12, 2020,
location information obtained pursuant to the November 2 Warrant
and CSS Warrant indicated that the Hernandez Phone was located in
the vicinity of a mobile home (“House-1”) in Sanford, North
Carolina. When I and other law enforcement officers knocked on the
door of House-1, an individual answered the door and allowed us to
enter House-1.   Upon entering, I saw MATA, who was wearing the
same distinctive sneakers that he was observed wearing on November
2, 2020, and asked him to exit House-1. Once he did, MATA was
placed under arrest, and law enforcement found an identification
card for “Pablo Valtierra Mata,” which contains a photograph that
appears to be MATA, on MATA’s person. Based on my involvement in
this investigation, including my surveillance of MATA on November
2, 2020, and my participation in MATA’s arrest on the morning of
November 12, 2020, I recognize the person who answered the door at
House-1 on November 12, 2020 to be the same person whom law
enforcement surveilled on November 2, 2020 in connection with the
methamphetamine transaction in New Jersey described above, i.e.,
MATA. After being provided with his Miranda rights and waiving
those rights, MATA admitted, in substance and in part, that he had
recently been in New Jersey with his girlfriend at a hotel, and
claimed that he had fled when he believed that law enforcement
agents were conducting immigration-related arrests.

          n.   At or around the time that MATA was placed under
arrest, HERNANDEZ exited House-1 and was also placed under arrest.
Based on my involvement in this investigation, including my
surveillance of HERNANDEZ on November 2, 2020, I recognize the
person who exited House-1 after MATA was arrested to be HERNANDEZ.




                                   6
       Case 1:20-mj-12114-UA Document 1 Filed 11/12/20 Page 7 of 7




     WHEREFORE, I respectfully request that JORGE ESPINO HERNANDEZ
and PABLO VALTIERRA MATA, the defendants, be imprisoned, or bailed,
as the case may be.




                      s/Christian Garcia, by the Court, with permission
                           __________________________________
                           CHRISTIAN GARCIA
                           Special Agent
                           Drug Enforcement Administration



Sworn to me through the transmission of this Complaint
by reliable electronic means (FaceTime), pursuant to
Federal Rule of Criminal Procedure 4.1, this
12th day of November, 2020


___________________________________
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
